 



Exhibit 10.1
LETTER AGREEMENT
January 24, 2008
Atlas Acquisition Holdings Corp.
c/o Hauslein & Company, Inc.
11450 SE Dixie Highway, Suite 105
Hobe Sound, Florida 33455
Attn: James N. Hauslein
Lazard Capital Markets LLC
30 Rockefeller Plaza
New York, New York 10020
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
     Re: Initial Public Offering
Ladies and Gentlemen:
     Lazard Capital Markets LLC and Morgan Stanley & Co. Incorporated are acting
as the representatives of the underwriters (the “Representatives”) of the
initial public offering (the “IPO”) of units (the “Units”) consisting of one
share of Common Stock of Atlas Acquisition Holdings Corp. (the “Company”), and
one warrant (a “Warrant”), each whole Warrant entitling the holder thereof to
purchase one share of Common Stock of the Company. Lazard Capital Markets LLC,
Morgan Stanley & Co. Incorporated, and any other underwriters are referred to
collectively as the “Underwriters.” The undersigned stockholder, officer, and/or
director of the Company, in consideration of the Underwriters underwriting the
IPO, hereby agrees as set forth below. Certain capitalized terms used herein are
defined in Section 1 hereof.
     1. As used herein, (i) a “Business Combination” shall mean an acquisition
by merger, capital stock exchange, asset or stock acquisition, reorganization or
otherwise, of an operating business selected by the Company; (ii) “Founders”
shall mean all stockholders, officers, and directors who are stockholders of the
Company immediately prior to the IPO; (iii) “Common Stock” shall mean the
Company’s common stock, par value $0.001 per share; (iv) “Founders’ Shares”
shall mean all of the shares of Common Stock of the Company owned by the
Founders prior to the IPO; and (v) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO.
     2. If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Founders’ Shares owned by him or it
in accordance with the majority of the votes cast by the holders of the IPO
Shares.
     3. In the event that the Company fails to consummate a Business Combination
within 24 months from the effective date (the “Effective Date”) of the
registration statement relating to the IPO (such date being referred to herein
as the “Termination Date”), the undersigned, to the fullest extent permitted by
the Delaware General Corporation Law (the “DGCL”), will (i) cause the trust
account established under the Investment Management Trust Agreement to be
entered into between the Company and American Stock Transfer & Trust Company
(the “Trust Account”) to be liquidated and distributed to the holders of IPO
Shares, and (ii) take all reasonable actions within his or its power to cause
the Company to liquidate as soon as reasonably practicable. The undersigned
hereby waives any and all right, title, interest, or claim of any kind (“Claim”)
to participate in any liquidating distribution of the Trust Account as part of
the Company’s plan of distribution with respect to the Founders’ Shares if the
Company fails to consummate a Business Combination and the Trust Account is

 



--------------------------------------------------------------------------------



 



Atlas Acquisition Holdings Corp.
Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated
Page 2
consequently liquidated. The undersigned hereby waives any Claim the undersigned
may have in the future as a result of, or arising out of, any contracts or
agreements with the Company to or against the Trust Account and will not seek
recourse against the Trust Account for any reason whatsoever. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation. [THIS PROVISION FOR JAMES HAUSLEIN AND GUARAV BURMAN
ONLY.] In the event of the liquidation of the Trust Account, the undersigned
agrees to indemnify and hold harmless the Company against any and all loss,
liability, claims, damage, and expense whatsoever (including, but not limited
to, any and all legal or other expenses reasonably incurred in investigating,
preparing, or defending against any litigation, whether pending or threatened,
or any claim whatsoever) which the Company may become subject as a result of any
claim by any vendor, service provider, financing provider, or other person who
is owed money by the Company for services rendered or products sold or
contracted for, or by any target business, but only to the extent necessary to
ensure that such loss, liability, claim, damage, or expense does not reduce the
amount of funds in the Trust Account and only if such a vendor, service
provider, financing provider, or other person or prospective target business
does not execute an agreement waiving any claims against the Trust Account.
Additionally, the undersigned will not have any personal liability as to any
claims under the Company’s indemnity of the underwriters of the IPO against
certain liabilities, including liabilities under the Securities Act.
     4. [THIS PROVISION FOR JAMES HAUSLEIN AND GAURAV BURMAN ONLY.] In order to
minimize potential conflicts of interest that may arise from multiple corporate
affiliations, the undersigned agrees to present to the Company for its
consideration, prior to presentation to any other person or entity, those
business opportunities to acquire an operating business the undersigned
reasonably believes are suitable opportunities for the Company, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company, or until such time as the undersigned ceases to be
an officer or director of the Company, subject to any pre-existing fiduciary or
contractual obligations the undersigned might have. [THIS PROVISION IS FOR
DIRECTORS ONLY.] In order to minimize potential conflicts of interest that may
arise from multiple business affiliations, the undersigned acknowledges that the
Company does not expect its independent directors to present to the Company for
its consideration, prior to presentation to any other person or entity, any
investment or business opportunities. [THIS PROVISION IS FOR SPECIAL ADVISORS
ONLY.] In order to minimize potential conflicts of interest that may arise from
multiple affiliations, the undersigned acknowledges that, as a special advisor
to the Company, he has no formal arrangements or agreements with the Company to
provide services to the Company and he will not receive any remuneration. The
undersigned acknowledges that he owes no fiduciary duty to the Company nor will
he be entitled, in his capacity as a special advisor, to vote on any transaction
or other matters relating to the Company. Furthermore, the undersigned
acknowledges that in his capacity as a special advisor, he will not be able to
formally recommend any transactions to the Company’s stockholders on the
Company’s behalf, sit on the Company’s board of directors, or sit on any
committee of the Company’s board of directors. [THIS PROVISION IS FOR PROMETHEAN
PARTNERS ONLY.] In order to minimize potential conflicts of interest that may
arise from multiple affiliations, the undersigned acknowledges and agrees, on
behalf of Promethean Investments LLP and its managed funds (“Promethean”), that
he will provide the Company a right of first refusal with respect to any
potential investment opportunity except (i) any investment in an entity
incorporated or formed in the United Kingdom which does not exceed $100 million
of equity by Promethean or (ii) any investment in an entity incorporated or
formed in India which does not exceed $50 million of equity by Promethean India.
The undersigned acknowledges that the Company may have an interest in a
transaction below these thresholds, and Promethean would not be obligated to
present the Company with that transaction. The undersigned further acknowledges
that this right of first refusal will continue until the Company has made an
initial investment that has been approved by the Company’s stockholders or until
the Company’s liquidation, whichever is earlier. [THIS PROVISION IS FOR
STOCKHOLDERS ONLY.] The undersigned acknowledges and agrees that the Company
will not consummate any Business Combination with any company with which the
undersigned has had any discussions, formal or otherwise, prior to the
consummation of the IPO, with respect to a Business Combination.
     5. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination with any company with which the undersigned
has had any discussions, formal or otherwise, prior to the consummation of the
IPO, with respect to a Business Combination.

 



--------------------------------------------------------------------------------



 



Atlas Acquisition Holdings Corp.
Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated
Page 3
     6. The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination which involves a company which is affiliated
with any of the Founders unless the Company obtains an opinion from an
independent investment banking firm that the business combination is fair to the
Company’s stockholders from a financial perspective.
     7. Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive and will not
accept any compensation for services rendered to the Company prior to, or in
connection with, the consummation of the Business Combination (such date being
referred to herein as the “Consummation Date”); provided, however, that
commencing upon the Consummation Date, Hauslein & Company, Inc. shall be allowed
to charge the Company $10,000 per month to compensate it for certain
administrative, technology, and secretarial services, as well as the use of
certain limited office space, until the earlier of the Company’s consummation of
a Business Combination or its liquidation. The undersigned, and certain existing
officers, directors, stockholders, or affiliates of the Company, shall also be
entitled to reimbursement from the Company for the out-of-pocket expenses
incurred by them in connection with certain activities on the Company’s behalf,
such as identifying and investigating possible business targets and Business
Combinations.
     8. Neither the undersigned, any member of the family of the undersigned,
nor any affiliate of the undersigned will be entitled to receive or accept a
finder’s fee or any other compensation in the event the undersigned, any member
of the family of the undersigned, or any affiliate of the undersigned originates
a Business Combination.
     9. The undersigned will, pursuant to and subject to the terms of an Escrow
Agreement to be entered into by and among the Company, the Founders, and
American Stock Transfer & Trust Company, as escrow agent, escrow all Founders’
Shares held by the undersigned, directly or indirectly, until the date that is
one year after the consummation of a Business Combination unless (i) the last
sales price of the Company’s common stock equals or exceeds $18.00 per share (as
adjusted for any stock splits) for any 20 trading days within any 30-trading-day
period or (ii) the Company consummates a subsequent liquidation, merger, stock
exchange, or other similar transaction that results in all of our stockholders
having the right to exchange their shares of common stock for cash, securities,
or other property in which case the Founders’ Shares will be released from
escrow simultaneously with the closing of such transaction; provided, however,
that the foregoing sentence shall not apply to transfers (A) by an entity
holding initial shares to persons controlling, controlled by, or under common
control with such entity, or to any stockholder, member, partner, or limited
partner of such entity, (B) to relatives and trusts for estate planning
purposes, or (C) by private sales made at or prior to the consummation of a
business combination at prices no greater than the price at which the shares
were originally purchased, in each case where the transferee agrees to the terms
of the escrow agreement; provided, however, that with respect to each of the
transfers described in clauses (A), (B), and (C) of this sentence, prior to such
transfer, the transferee, or the trustee or legal guardian on behalf of any
transferee, agrees to the terms of this letter.
     10. [THIS PROVISION IS FOR DIRECTORS ONLY.] The undersigned agrees to be a
Director of the Company until the earlier of the consummation by the Company of
a Business Combination or the dissolution and liquidation of the Company. The
undersigned’s biographical information furnished to the Company and the
Representatives and attached hereto as Exhibit A is true and accurate in all
respects, does not omit any material information with respect to the
undersigned’s background and contains all of the information required to be
disclosed pursuant to Section 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended. The undersigned’s Questionnaire furnished to
the Company and the Representatives and annexed as Exhibit B hereto is true and
accurate in all respects. The undersigned represents and warrants that:
          (a) he is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 



--------------------------------------------------------------------------------



 



Atlas Acquisition Holdings Corp.
Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated
Page 4
          (b) he has never been convicted of or pleaded guilty to any crime
(i) involving any fraud, (ii) relating to any financial transaction or handling
of funds of another person, or (iii) pertaining to any dealings in any
securities and he is not currently a defendant in any such criminal proceeding;
and
          (c) he has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.
     11. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Certificate of Incorporation to (i) extend the period
of time in which the Company must consummate a Business Combination prior to its
liquidation, (ii) remove or modify the requirement of the Company to seek
stockholder approval of a Business Combination, or (iii) remove or modify the
requirement of the Company to allow stockholders to seek conversion of their
shares if they did not vote in favor of an approved and completed Business
Combination. This paragraph may not be modified or amended under any
circumstances.
     12. [THIS PROVISION FOR JAMES HAUSLEIN AND GUARAV BURMAN ONLY.] In the
event that the Company does not consummate a Business Combination and must
liquidate and its remaining net assets are insufficient to complete such
liquidation, the undersigned agrees to advance such funds necessary to complete
such liquidation and agrees not to seek repayment for such expenses. The
undersigned represents to the Company that he is capable of funding a shortfall
in the Trust Account to satisfy his or its foreseeable indemnification
obligations.
     13. [THIS PROVISION IS FOR DIRECTORS ONLY.] The undersigned has full right
and power, without violating any agreement by which he is bound, to enter into
this Agreement and to serve as a Director of the Company.
     14. The undersigned acknowledges and understands that the Underwriters and
the Company will rely upon the agreements, representations, and warranties set
forth herein in proceeding with the IPO.
     15. This Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives, and assigns. This
Agreement shall terminate on the earlier of (i) the date upon which a Business
Combination is consummated, or (ii) the Termination Date; provided, however,
that any such termination shall not relieve the undersigned from any liability
resulting from or arising out of any breach of any agreement or covenant
hereunder occurring prior to the termination of this Agreement.
     16. The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Representatives and its legal
representatives or agents (including any investigative search firm retained by
the Representatives) any information they may have about the undersigned’s
background and finances (“Information”), purely for the purposes of the
Company’s IPO (and shall thereafter hold such information confidential). Neither
the Representatives nor its agents shall be violating the undersigned’s right of
privacy in any manner in requesting and obtaining the Information and the
undersigned hereby releases them from liability for any damage whatsoever in
that connection.
     17. The undersigned hereby waives his or its right to exercise conversion
rights with respect to any Founders’ Shares owned by the undersigned, directly
or indirectly, and agrees that he or she will not seek conversion for cash with
respect to such Founders’ Shares in connection with any vote to approve a
Business Combination (as is more fully defined in the final prospectus relating
to the IPO).
     18. In order to induce you and the other Underwriters to enter into the
proposed Underwriting Agreement in connection with the IPO, the undersigned
hereby agrees to execute an escrow agreement among the Founders, the Company,
and American Stock Transfer & Trust Company simultaneously with the execution of
the proposed Underwriting Agreement, whereby a portion of the undersigned’s
Founders’ Shares will be held in escrow until the earlier of the time that the
Underwriters’ over-allotment option is exercised or expires. An amount equal to

 



--------------------------------------------------------------------------------



 



Atlas Acquisition Holdings Corp.
Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated
Page 5
15% of such Founders’ Shares shall be cancellable as set forth below (the
“Cancellable Shares”). The undersigned understands that (i) if the Underwriters
do not exercise any part of their over-allotment option, then the undersigned’s
Cancellable Shares shall be cancelled upon expiration of the over-allotment
option, and the undersigned will receive no consideration for such cancellation,
and (ii) if the Underwriters exercise their over-allotment option in part, a pro
rata amount of the undersigned’s Cancellable Shares shall be cancelled, and the
undersigned will receive no consideration for such cancellation.
     19. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby agrees that any
action, proceeding or claim against the undersigned arising out of or relating
in any way to this Agreement shall be brought and enforced in the courts of the
State of New York or the United States District Court for the Southern District
of New York, and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive. The undersigned hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.
     20. No term or provision of this Agreement may be amended, changed, waived,
altered, or modified except by written instrument executed and delivered by the
undersigned with the written consent of the Company and the Representatives.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



Atlas Acquisition Holdings Corp.
Lazard Capital Markets LLC
Morgan Stanley & Co. Incorporated
Page 6

         
 
 
 
Name:    

 



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.1
The form of Letter Agreement was executed by the following persons or entities:
James N. Hauslein
Gaurav V. Burman
Rohit M. Desai
Robert A. Knox
Raj Mishra
John A. Berg
Mohit Burman
Sir Peter Burt
Robert C. Grayson
George L. Pita
Promethean plc
Michael T. Biddulph
Michael W. Burt
Diane G. Hauslein Trust
Elephant North America Limited
Irrevocable Trust #1 for Descendants of Rohit M. Desai
Berg 2005 Irrevocable Trust
Harbour Ltd.

